The facts of this case are sufficiently stated in the opinion prepared by Mr. Justice BUFORD.
The final decree contains the following:
"This cause was duly presented for final hearing, upon the pleadings and the proof. At the final hearing plaintiff gave notice of an application for leave to file an amended bill, which was filed a few days thereafter. The amended bill substantially presents the same case as the original bill, although certain allegations of the amended bill, as to which there was an obvious deficiency of proof, have been omitted from the amended bill. The matter has been duly considered by the court.
"A careful consideration of this record, viewed in the light of conditions surrounding the deceased in his lifetime, may indicate that he was what some people call a religious fanatic. However, his peculiarities and conduct fail to disclose a state of mind which would indicate that, in contemplation of the law, he was insane, or that he was subject to any undue influence — or unfair persuasion at the time of the execution of the deed to the defendant church. It is true that a presumption may arise concerning a conveyance of this sort to a religious organization, but the whole record *Page 648 
fails to show any lack of a sufficient intelligence on the part of the deceased, not only to grasp his business affairs, but to understand and appreciate the significance of his action, and those whom he cared to have the property, either by gift or as the result of some business transaction. * * *
"With reference to an accounting, and to the partial or total invalidity of the purported will of July 29, 1935, it seems that those matters can be fully handled in the county judges court, which has ample jurisdiction to determine them. That court first assumed jurisdiction over the Estate. There is no reason why this court, at this time, should endeavor to deprive that court of a proper exercise of its jurisdiction.
"THEREFORE, it is ORDERED AND ADJUDGED that leave be granted to plaintiffs to file the amended bill; that the amended bill be dismissed, with prejudice, as to all matters except those pertaining to an accounting and the material or total invalidity of the purported will of July 29, 1935, and, as to those matters, the amended bill be dismissed, without prejudice, with costs in the amount of $__________, including compensation of the Special Master in the amount of $25.00, taxed against the plaintiffs, for which let execution issue.
"DONE AND ORDERED, in Chambers, at West Palm Beach, Florida, this 24 day of June, A.D. 1938.
"C.E. CHILLINGWORTH, Circuit Judge."
There is ample evidence to sustain the findings of the chancellor in effect that the deed of conveyance of land referred to in the record was not made because of undue influence upon the grantor, and the final decree should be and is affirmed. *Page 649 
TERRELL, C. J., WHITFIELD, BROWN, CHAPMAN and THOMAS, J. J., concur.
BUFORD, J., dissents.